Citation Nr: 1539033	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  15-10 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for adenocarcinoma of the prostate, to include as due to exposure to herbicide.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to April 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Regional Office (RO) in Denver, Colorado.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although his service records indicate he served during the Vietnam Era, there is no indication he served in Vietnam.  In determining whether service connection is warranted, VA adjudicators must consider all potential basis of entitlement reasonably raised by the record.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

The Veteran's service personnel records reflect that he served on various naval vessels during his period of active duty.  The Veteran's service personnel records reflect that he served on the U.S.S. Tulare (LKA 112), U.S.S. Orleck (DD-886), and the U.S.S. Vermilion (AKA-107/LKA-107).  

The RO determined in a March 2015 memorandum that the service records do not indicate that the Veteran was present on land in the Republic of Vietnam or that the Veteran was assigned to the U.S.S. Tulare (LKA 112) or U.S.S. Orleck (DD-886) during periods that these vessels were involved in operations in the Western Pacific.

In April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Apr. 23, 2015), 2015 WL 1801450.  

In July 2015, the Veteran, through his representative, testified that the U.S.S. Tulare conducted operations in the contiguous waters of the Republic of Vietnam during the Veteran's service on the ship.  See Hearing transcript dated July 2015.

The Board has been made aware that the Veterans Benefits Administration (VBA) Compensation Service (CS), in response to Gray is considering an approach to defining Vietnam's inland waterways.  

As such, a determination must be made as to whether any area where the U.S.S. Tulare (LKA 112), U.S.S. Orleck (DD-886), and the U.S.S. Vermilion (AKA-107/LKA-107) were stationed during the Veteran's assignment to these vessels meets the definition of an inland waterway in light of the Department of Veterans Affairs' response to the Gray decision.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should review all of the evidence of record and in concert with the recently decided case of Gray v. McDonald, No. 13-3339 (April 23, 2015) and VBA documents from the Compensation Service.  If referral to the Director of Compensation is indicated, such referral should be made.  

The RO should make a determination, based on the determination of the Court, as to whether it is at least as likely as not that the U.S.S. Tulare (LKA 112), the U.S.S. Orleck (DD-886), or the U.S.S. Vermilion (AKA-107/LKA-107) may be considered to have been docked in inland waters of the Republic of Vietnam during the Veteran's assignment to these vessels, which would meet the criteria for the purposes of applying the presumptive provisions of 38 C.F.R. § 3.307 , 3.309(e). 

2. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with an appropriate Supplemental Statement of the Case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

